Opinion by
Rice, P. J.,
The principal question in this case is as to the effect upon the rights of creditors of the confirmation, within two years after the death of the decedent, of an orphans’ court sale for payment of debts. It is contended by the appellant that, notwithstanding such confirmation, if the sale be not consummated by execution and delivery of deed within the two years, the heirs hold the land free and clear of the debts of creditors who have not brought suit within that period. If this position be correct, the creditor who is the appellee here had’ no standing to question the decree vacating the decree of confirmation, although the vacating decree was made without notice to him. But we think that the position taken by the appellant, who is one of the heirs of the decedent, is not correct. True, the title of the heirs which vests upon the death of *305the decedent is not completely divested by a mere confirmation of an administrator’s sale for payment of debts. Thus, if one of the heirs dies subsequently to the confirmation of the sale, but before the deed has been executed and delivered, his interest descends as land, and not as money: Schmid’s Est., 182 Pa. 267. So, also, though the purchaser has paid the purchase money and taken possession, the sale being unconfirmed and deed not delivered, the heir at law or his vendee may recover in ejectment: Greenough v. Small (2), 137 Pa. 132. Applying the same general principle, it has been held that the heirs are entitled to the rents accruing between the confirmation of an orphans’ court sale and the delivery of deed to the purchaser, and the payment thereof to the purchaser is no defense to an action by the heirs therefor: Strange v. Austin, 134 Pa. 96. These, and other cases therein cited, illustrate the general principle as to the nondivestiture of the title of the heirs by mere confirmation of a sale for the payment of debts. But they do not bear directly upon the question as to what effect such confirmation has upon debts which have not been barred at that time. Nor do Bindley’s App., 69 Pa. 295, and Emerick’s Est., 172 Pa. 191, although relating to the rights of creditors, rule the precise question before us. The point decided in the former case was, that where an order for the sale of real estate was made within the five years, but the sale was not made until after the expiration of that period, the lien of debts was gone as against the heirs at law, and this too, although the creditor had proved his claim and been awarded a dividend in the distribution of the fund realized from a sale, within the five years, of another part of the real estate. Emerick’s Estate rests on the controlling facts that the sale under which the particular fund in controversy was realized was both made and ordered more than five years after the death of the decedent, and that the creditors had not begun suit nor done anything to extend the lien of their debts beyond the five years’ limitation period fixed by the act of February 24, 1834, P. L. *30670. In the present case the sale was not only ordered and made, but was also confirmed, before the expiration of the two years’ period fixed by the existing statute, and the appellee’s debt was one of the debts scheduled in the petition for the order of sale. These facts bring the case within the rule thus stated in Arndt’s App,, 117 Pa. 120: “The rights of the respective parties are fixed by the confirmation of sale. Lien creditors who were such at that time are entitled to their respective shares of the fund realized, and delay of the court in decreeing distribution cannot deprive them of their rights. If there is any question as to the lien of a debt, or whether it is barred by the statute of limitations, the status of the claim at the time the sale was confirmed must determine it. Whether it be a debt of record or not, if it was then a lien on the land sold and was not then barred by the statute of limitations, it is entitled to participate in the distribution of the fund, provided it is not all exhausted by prior liens.” See also Wolff’s Est., 52 Pa. Superior Ct. 241, where the principle was fully recognized. When this unambiguous utterance of the Supreme Court is read in connection with the facts of the case in which it was made, there can be no doubt that the decision is authority in the present case for two propositions: first, the appellee creditor had such interest in the decree of confirmation as entitled it to notice of, and an opportunity to be heard on, the administrator’s application to vacate it; secondly, the fact that the two years’ limitation period expired three days after the decree of confirmation and before the full consummation of the sale by payment of purchase money and delivery of deed, furnished no ground for vacating that decree. It follows that the court was right in setting aside the vacating decree thus inadvertently made, and reinstating the decree of confirmation.
For a more detailed statement of the facts of the case and a fuller discussion of the legal principles applicable thereto, we refer to the opinion of the learned judge of the orphans’ court.
The decree is affirmed at the costs of the appellant.